DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments and remarks filed on 9/15/2021.  Claims 16-32 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-26, 28, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 7,057,147 ("Yu").
Regarding claim 25, Yu discloses a detector system, comprising: 
a detector array (Fig. 3) comprising a plurality of sensing elements (each pixel has a sensing pad/plate, Fig. 3) including a first element (top row sensing pad, Fig. 3) and a second element (even row sensing pad, Fig. 3), and a switching region configured to connect the first element and the second element (one transistor, Qodd and Qeven, is connected between two pixels, Fig. 3), the switching region including a charge carrier region between the first element 
a circuit (transistors Q1-Q5, TX, and two capacitors) configured to generate a first signal (field signal, Fig. 5) in response to the first element detecting first charged particles that indicate a beam (col. 5, row 1, the sensing pads can be e-beam collecting metal plates, hence sense an electron beam), and generate a second signal in response to the second element detecting second charged particles that indicate the beam (col. 5, row 1, the sensing pads can be e-beam collecting metal plates, hence sense an electron beam); and 
a controller connected to the circuit (claim 6, the transistors are time cycle controlled).
Regarding claim 26, Yu discloses the system of claim 25, wherein the controller is configured to control the switching region (claim 6, the transistors are time cycle controlled) based on an address of any of the first element and the second element (the readout is based on either even or odd row sensing pads, col. 5, lines 66-67 and col. 6 lines 1-4).
Regarding claim 28, Yu discloses the system of claim 25, wherein the detector array comprises a first number of pixels configured to be grouped (entire pixel array can be considered a group, see col. 5, lines 63-65) in a second number of groups (either odd or even row groups, see col. 5, lines 66-67), the second number being less than the first number (either odd or even row groups are a subset of the entire pixel array).
Regarding claim 30, Yu discloses the system of claim 25, wherein the circuit configured to generate the first signal comprises a plurality of circuits, and wherein the controller being connected to the circuit includes the controller being connected to any of the plurality of circuits (col. 6, lines 20-23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0173811 ("Kobayashi") in view of U.S. Patent Publication No. 2014/0263999 ("Ramsey").
Regarding claim 16, Kobayashi discloses a detector comprising: 
a plurality of sensing elements (30, Fig. 6) including a first element (one of the plurality of beam detectors 32, Fig. 6), a second element (a second beam detector 32, Fig. 6), and a switching region (S1-S16, Fig. 6) configured to connect the first element and the second element (Fig. 6), the switching region including a charge carrier region between the first element and the second element (Fig. 6, and paragraph [0020], for example when switches S1 and S2 are closed, the switching region inherently includes a charge carrier region that allows the beam currents – current is well known in the art to mean charges or electrons – to flow from the two detectors into the current measurement apparatus), 
wherein the first element is configured to generate a first signal (beam current, paragraph [0020]) in response to the first element detecting first charged particles that indicate a beam, and 
the second element is configured to generate a second signal (beam current, paragraph [0020]) in response to the second element detecting second charged particles that indicate the beam, and 

Kobayashi does not disclose a substrate comprising a plurality of sensing elements. 
However, Ramsey discloses a Faraday cup can include a thin conductive film on a substrate forming an integrated circuit (paragraphs [0010] and [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use sensing elements, such as Faraday cups formed of thin conductive films on a substrate, as disclosed by Ramsey in the device of Kobayashi in order to reduce the size and weight of the overall system while switching only the necessary sensing elements, as taught, known, and predictable.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Ramsey further in view of U.S. Patent Publication No. 2015/0115131 ("Webster").
Regarding claim 17, Kobayashi in view of Ramsey discloses the detector of claim 16, and Ramsey further discloses: a sensor die that includes the substrate (paragraphs [0010] and [0014], an integrated circuit is synonymous with a die), and Kobayashi discloses a circuit (40, 50, 52, Fig. 6) configured to control the switching region (Fig. 6). 
	Kobayashi in view of Ramsey does not disclose that the circuit configured to control the switching region is on a circuit die. 
However, Webster discloses stacked semiconductor wafers with integrated circuit dies (Fig. 1) where the sensor dies are on the top wafer (100, Fig. 1, paragraph [0017]) and the circuit dies are on the bottom wafer (100’, Fig. 1).  
It is well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date to use separate dies, a sensor die and a circuit die, in order to allow for a very high fill factor in the sensor die, as taught, known, and predictable.
Regarding claim 18, Kobayashi in view of Ramsey further in view of Webster discloses the detector of claim 17, and Kobayashi further discloses wherein the circuit configured to control the switching region comprises a plurality of circuits (another example is Fig. 10, 40, 50, 52, forms one circuit, and 42, 50, 52, forms a second circuit).
Regarding claim 19, Kobayashi in view of Ramsey further in view of Webster discloses the detector of claim 17, wherein the switching region comprises a switch (any of S1-S16, Fig. 6) configured to connect the first element and the second element (Fig. 6).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Ramsey further in view of U.S. Patent Publication No. 2013/0224662 ("Suzuki").
Regarding claim 20, Kobayashi in view of Ramsey discloses the detector of claim 16, but does not disclose that the substrate comprises a diode configured to transport charge carriers in the switching region.
However, Suzuki discloses a Faraday cup or a photodiode having a function of multiplying electrons can be used to measure the intensity of an electron beam (paragraph [0005]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute a different sensor as disclosed by Suzuki in the device of Kobayashi in view of Ramsey in order to obtain a better signal to noise ratio as taught, known, and predictable.
Regarding claim 21, Kobayashi in view of Ramsey further in view of Suzuki discloses the detector of claim 20, and Kobayashi further discloses the first element is configured to generate the first signal in response to the first element receiving charged particles with a first predetermined amount of energy (Fig. 6, the beam has a predetermined amount of energy based on the energy from the ion beam, paragraph [0005]), and the second element is configured to generate the second signal in response to receiving charged particles with second .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Ramsey and Suzuki further in view of U.S. Patent Publication No. 2013/0134307 ("Routh").
Regarding claim 22, Kobayashi in view of Ramsey further in view of Suzuki discloses the detector of claim 21, and Kobayashi further discloses that the first predetermined amount of energy and the second predetermined amount of energy are both a same predetermined amount of energy (Fig. 6, the beam has a predetermined amount of energy based on the energy from the ion beam, paragraph [0005]).
Kobayashi in view of Ramsey further in view of Suzuki does not explicitly disclose that the charged particles are electrons.
However, Routh discloses instruments can use ions or electrons depending on the particular application (paragraph [0005]).
 It is well known that charged particles or ions, include positively-charged, negatively-charged particles, and electrons.  It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use either ions or elections depending on the intended application, for example, electrons can be focused to a smaller spot than ions and therefore cause less damage to a sample and would therefore motivate one to use electrons over ions.   
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of U.S. Patent Publication No. 2016/0260396 ("Miyake").
Regarding claim 27, Yu discloses the system of claim 25, wherein the controller is configured to acquire an image based on the beam (col. 2, lines 44-54).  Yu further discloses two modes of operation that require additional controls (col. 6, lines 20-23) and controls the switches based on interlaced or progressive scanning modes (col. 6, lines 11-23).

However, Miyake discloses a controller generates a command signal (user input, Claim 1) based on the image (display image, Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a controller generating a command signal based on the image and control switches as taught by Miyake in the device of Yu in order to enable more adjustability settings as taught, known, and predictable.
Allowable Subject Matter
Claims 23-24, 29, and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and once the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The detector and system as claimed, specifically in combination with the top and bottom metal layers, the bottom layer comprising a field effect transistor, and charge carrier region in between the top and bottom layers, as well as the additional parallel processing circuits, are not taught or made obvious by the prior art of record. 
Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that even if one were to have used Faraday cup electrodes in Ramsey in the device of Kobayashi, Kobayashi in view of Ramsey does not disclose or suggest a substrate that comprises a “switching region configured to connect the first element and the second element,” as recited in claim 16, nor that “the switching region includ[es] a charge carrier region between the first element and the second element,” as recited in amended claim 16.  

However in a more general sense, even if switches are not formed on a substrate, when they are closed to enable current flow, switches inherently include a charge carrier region in the conductive material that forms the switch itself to allow the current, or charged particles or charges, to flow.  In Kobayashi, a beam current flows between the detectors into the current measurement apparatus.
Applicant also argues that Yu does not disclose “a switching region configured to connect [a] first element and [a] second element, the switching region including a charge carrier region between the first element and the second element,” as recited in claim 25.  Applicant states that Yu is directed to “conventional imaging systems” that receives energy in the form of light using a photocathode that converts the energy into electrons.  The electrons are then transmitted to a micro-channel plate device that multiplies and accelerates the electrons, which are then transmitted to an imaging device.  
Examiner disagrees.  Regardless of Yu being directed to a conventional imaging system, Yu explicitly discloses that each pixel includes a pad/plate for sensing and receiving electrons, therefore the pads/plates in each pixel read on the claim language “sensing elements,” even if 
Applicant further states that Yu does not disclose that transistors Qodd or Qeven include “a charge carrier region between the first element and the second element,” as recited in claim 25.
Examiner disagrees.  As explained above, switches Qodd and Qeven are transistor switches.  Transistors are semiconductor devices formed on a substrate and have an inherent charge carrier region that allows either electrons or holes, depending on the whether it is an n-type or a p-type transistor, to flow from a source electrode to a drain electrode.   Yu explicitly discloses the switches Qodd and Qeven are between the first and second elements.   Therefore the transistor’s inherent charge carrier regions are also between the first and second element, and read on the claimed language.
Thus, Applicant’s remarks are not persuasive and this rejection is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/             Examiner, Art Unit 2878                                                                                                                                                                                           
/THANH LUU/            Primary Examiner, Art Unit 2878